The opinion of the Court was delivered by
Mr. Chief Justice McIver.
The decree of his Honor,
Judge Klugh, who heard this case on Circuit, presents a full and sufficient statement of the facts upon which this controversy turns, and his conclusions are not only sustained by the testimony, which we have carefully examined, but are fully vindicated by the reasons which he gives. Let the decree be reported.
We can add but little to1 what has been said by the Circuit Judge. The defendant, Lorick, had obtained a judgment of *435foreclosure, in which the mortgaged premises were ordered to be sold on the following terms: one-third cash, and the balance in two equal instalments, payable in one and two years, with interest from the day of sale, and the proceeds of such sale, after paying the costs of the case, were directed to be applied, first, to pay the amount of the debt due Loríele, as ascertained by said judgment, and the balance to be applied to the debt due the plaintiff, junior mortgagee. Upon this judgment Loríele had a right to stand, and to insist upon the payment of the whole amount due him, unless he had agreed to accept a smaller sum in full satisfaction of his judgment. While the testimony does show that he agreed to accept a smaller sum upon condition that the same was paid in cash by the first of January,-1896, it also shows that such condition was not complied with, and, therefore, Lorick was no longer under any obligation to accept the same, but could assert his rights under the judgment, and this is just what he is doing. We do not think it would serve any useful purpose to go into any detailed discussion of the testimony, and are content to rest our conclusion upon the views presented by the Circuit Judge, after examining for ourselves the testimony set out in the “Case.”
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.